Judgment was entered in the Supreme Court,
Per Curiam.
— The -question at issue in the trial below was fraud in the conveyance of the premises from Robert Stewart to the plaintiff. The range of evidence was- necessarily wide. For this reason it was competent to show the debts owing by Robert Stewart as a motive to the conveyance to his sister, and his declarations as to his intent to avoid payment of Fenner’s debt, which arose in 1866, two years before the conveyance, but not prosecuted to sale until 1871.
But for the same reasons it seems to us it was error to exclude the evidence of the improvement of the property by Catharine Stewart after purchase. It was a circumstance, though slight, to show bona fides in the purchase. People do not often improve when they have no confidence in their title. The motive of improving was' a question for the jury, and not for the court. Catharine Stewart had sworn to the possession of sufficient money to make the purchase, and was corroborated by others. Whether this statement was credible was for the jury; and her conduct in regard to the property had some bearing on her credibility. An honest attempt to improve and to pay for the same is not without force in inducing the belief that the prior purchase was bond fide. Her evidence ought to have gone to the. jury for what it was worth.
Judgment reversed, and a venire facias de novo awarded.